Citation Nr: 0940565	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-34 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hip 
condition.

2.  Entitlement to service connection for a right hip 
condition.

3.  Entitlement to service connection for a left shoulder 
condition.

4.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for a low back condition


REPRESENTATION

Veteran represented by:	Fleet Reserve Association




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to July 1962 
in the U.S. Navy; from August 1962 to August 1966 in the U.S. 
Air Force; and, from August 1966 to December 1977 in the U.S. 
Navy.  Service in Vietnam is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the Veteran's claim for 
service connection for bilateral hip conditions, a left 
shoulder condition and a low back condition.  The Veteran 
disagreed and perfected an appeal.

The Veteran, his spouse and his service representative 
presented evidence and testimony at a hearing at the RO in 
March 2009 before the undersigned Veterans Law Judge (VLJ).  
A transcript of that hearing has been associated with the 
Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Reasons for remand

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA 
must provide a VA medical examination in service connection 
claims when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  

The Veteran has presented evidence from private physicians 
that establish he has current bilateral hip conditions, a 
left shoulder condition and a low back condition.  The 
Veteran has testified that as an Engineman aboard various 
submarines, his daily duties required heavy lifting in 
confined spaces, often resulting in physical injuries.  See, 
for example, hearing transcript at pages 13 and 23.  The 
Veteran has also submitted the May 2009 letter of Dr. S.C. 
who opines that the Veteran's osteoarthritic conditions are 
much too advanced given the Veteran's age and that they are 
due, in-part, to the strenuous conditions he endured during 
active military service.  Although Dr. S.C.'s opinion is 
sufficient for purposes of McLendon, the medical record still 
contains questions that must be resolved by medical 
expertise.  

For those reasons, the Board finds that McLendon requires 
that the case be remanded for further evidentiary 
development.  Specifically, VBA should provide the Veteran 
with medical examinations to determine whether there is 
sufficient evidence to find that the Veteran's current 
conditions are related to his service.

Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the National 
Personnel Records center and request the 
Veteran's service treatment records and 
personnel records for the period the 
Veteran served in the U.S. Air Force, and 
request the Veteran's Navy personnel 
records.  Any response and any records 
received should be associated with the 
Veteran's VA claims folder.

2.  After completion of the foregoing, VBA 
should provide the Veteran with an 
orthopedic examination to determine the 
nature, degree and, to the extent 
practicable, the etiology of the Veteran's 
claimed bilateral hip, left shoulder and 
low back conditions.  The examiner should 
review the Veteran's VA claims folder 
prior to the examination.  The examiner 
shall provide an opinion whether the 
Veteran's claimed conditions were as 
likely as not incurred in or aggravated 
during the Veteran's active military 
service.  The examiner's written report 
shall be associated with the Veteran's VA 
claims folder.

3.  After completion of the foregoing and 
any other development deemed necessary, 
VBA should readjudicate the Veteran's 
claims of entitlement to service 
connection for bilateral hip conditions, a 
left shoulder condition and a low back 
condition.  If the benefits sought on 
appeal remain denied, VBA should provide 
the Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


